Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 15 June 2022.  Claims 1 and 5 are amended.  Claims 2-4 have been canceled.  Claims 6-10 are new.  Claims 1, and 5-10 are pending and have been considered below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “learning unit”, “estimator”, “factor identifier” and “correction selector” in independent Claim 1 and dependent Claim 10, and “factor identifier” in dependent Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s specification provides sufficient structure for performing the claimed functions, specifically, Figure 6 of Applicant’s drawings shows a controller that includes a central controller with sub-units for each of the learning unit, the estimator, the factor identifier and the correction selector.  Furthermore, Figures 5 and 7 show flow charts describing the equivalent of algorithmic steps for performing the claimed functions.  At least these disclosures in Applicant’s specification describe sufficient structure for performing the claimed functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (EP 3,244,329 A2) in view of Regli et al. (US 2009/0319454 A1) and further in view of Bradbury et al. (US 20020059049 A1).

Claim 1. Doyle discloses a manufacturing assistance apparatus comprising: 
a learning unit configured to load a plurality of pieces of actual measurement data, a predictive shimming method to optimize part-to-part alignment (P. 0007) by measuring first and second mating surfaces (P. 0011) 
in each of which a gap and a plurality of parameters are associated with each other, to compute the dimensions of a virtual gap between virtually located parts (bracket and wall) (P. 0008) using engineering modeling data and measurement data for a first part and a second part (P. 0011) The modeling data and the measurement data for the first and second parts are analogous to the plurality of parameters, and 
construct an estimation model on a basis of machine learning …, the gap dimensions are computed to perform virtual part alignments and determine the filler geometry needed to fill gaps between the assembled parts and ensure proper alignment (P. 0009) using a predictive shimming method according to an engineering model, to develop a shimming model (P. 0010) for fabricating a shim fittable between first and second parts using measurement data of the parts and mating surfaces according to the engineering model and the measurement data, using a weighted fit algorithm(P. 0011) Applying a predictive process with a weighted fit algorithm to engineering modeling data (theoretical) data and measurement data (actual data) to form a shimming model is analogous to claimed machine learning because the process uses the engineering model in light of actual data to predict the shim requirements to develop the shimming model, 
the gap being provided between a first workpiece and a second workpiece that eventually structure an airframe of an aircraft and that are eventually fastened to each other, the gap dimensions are calculated to fill gaps and ensure proper alignment between assembled parts (P. 0009), the 
estimation model estimating the gap from the plurality of parameters, the gap measurements are computed (P. 0008) and estimated for first and second virtual parts surfaces (P. 0011); and 
an estimator configured to derive an estimation value of a length of the gap on which measurement has not yet been performed, gaps are estimated (P. 0011) to ensure that a first part (an end fitting) when attached to a second part (longeron web) in the assembled state will be oriented at a specific angular position in an aircraft frame (P. 0027) to both optimize the final part alignment and minimize gaps between the parts (P. 0034), 
on a basis of the estimation model constructed by the … plurality of parameters, using a predictive shimming method according to an engineering model, to develop a shimming model (P. 0010) for fabricating a shim fittable between first and second parts using measurement data of the parts and mating surfaces according to the engineering model and the measurement data, using a weighted fit algorithm(P. 0011) The modeling data and the measurement data for the first and second parts is analogous to the plurality of parameters;
a factor identifier configured to supply test data that is related to the plurality of parameters, and identify one or more first parameters among the plurality of parameters which have larger influence on the gap than one or more second parameters among the plurality of parameters, a weighted fit algorithm is used to align first measurement data to first engineering location data, the weighted fit algorithm comprising weighting that prioritizes alignment of the key feature with its associated engineering location (P. 0011) using a sequence of weighted fits to prioritize alignment of the parts and surfaces (P. 0034).

Doyle does not explicitly disclose … the plurality of pieces of actual measurement data serve as teacher data; derive an estimation value of a length of the gap on which measurement has not yet been performed, on a basis of the estimation model constructed by the learning unit …,as disclosed in the claims.  However, in the same field of invention, Regli discloses providing an algorithm for 3D model matching using a small subset of example training models and performing classifications to learn arbitrary classification schemes by adjusting the parameters of a model comparison algorithm to classify models in the appropriate categories by integrating traditional artificial intelligence and machine learning with CAD and shape modeling (P. 0042) and further by conducting experiments using a subset of mechanical part data, e.g. for machined parts to perform casting (P. 0070) The example training models are analogous to the claimed teacher data and the adjustment of the parameters of the model comparison algorithm is analogous to the claimed estimation model constructed by the learning unit.  Therefore, considering the teachings of Regli and Doyle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … the plurality of pieces of actual measurement data serve as teacher data; derive an estimation value of a length of the gap on which measurement has not yet been performed, on a basis of the estimation model constructed by the learning unit … with the teachings of Doyle.  One would have been motivated to combine … the plurality of pieces of actual measurement data serve as teacher data; derive an estimation value of a length of the gap on which measurement has not yet been performed, on a basis of the estimation model constructed by the learning unit … with the teachings of Doyle to provide a uniform methodology for classifying and matching components that can handle the complexity of models that are used for engineering components and to enable a model comparison algorithm to adapt to different classifications that are relevant in many engineering applications (Regli: P. 0014).

Doyle does not disclose a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when determining that the estimation value derived by the estimator falls outside the application range, as disclosed in the claims.  However, Doyle discloses, using measurements of mating surfaces, measurements of mating features and measurements of a key features to ensure that the key feature is correctly oriented once the parts have been assembled with a shim therebetween (P. 0020) using a best fit algorithm to align (P. 0033) both sets of measurements to engineering to optimize the final part alignment rather than simply minimizing gaps between the two parts (P. 0034) after the surfaces are aligned correctly relative to the engineering model, the gap values between these surfaces are recorded and then those values are applied to a nominal interface surface (P. 0050).  In the same field of invention, Bradbury discloses computerized information is used to create a digital model (of a biomedical) device for a final (cosmetic) fit (P. 0063) including related templates, tools or similar hardware to be supplied with the device selected from a range of stock sizes (P. 0064) wherein assemblability is assessed, including geometric tolerances and design clearances to avoid interferences of ordinary mechanical parts as they are being assembled (P. 0068) the parts selected according to the best fit from a stock of already-manufactured components or designs (P. 0111).  Therefore, considering the teachings of Doyle, Regli and Bradbury, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when determining that the estimation value derived by the estimator falls outside the application range with the teachings of Doyle and Regli with the motivation to provide more options to Doyle for selecting shims where stock or standard shims may be used in place of a newly manufactured shim.

Doyle does not disclose wherein the correction selector is configured to select the correction procedure based on the one or more first parameters, as disclosed in the claims.  However, Regli discloses shape comparison algorithms are used to select features from 3D models by transforming 3D models into a set directly comparable attribute vectors, and a model comparison algorithm is selected (switched to) to focus classification schemes on different aspects such as topology, local geometry patterns, feature interactions or gross shape (P 0043).  A specific model comparison algorithm is selected based on the classified model attributes.  Therefore, considering the teachings of Doyle, Regli and Bradbury, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the correction selector is configured to select the correction procedure based on the one or more first parameters with the teachings of Doyle, Regli and Bradbury with the motivation that providing the flexibility of switching model comparison algorithms enables further optimization by matching comparison algorithm with classification schemes (Regli: P 0043).

Claim 2-4. Canceled.

Claim 5 discloses a manufacturing assistant apparatus comprising circuitry similar to the manufacturing apparatus, comprising a learning unit and an estimator, claim of Claim 1 and is rejected with the same rationale.

Claim 6.  Doyle, Regli and Bradbury disclose the manufacturing assistance apparatus according to Claim 1, but Doyle does not disclose wherein the one or more first parameters have largest influence on the length of the gap among the plurality of parameters, and the factor identifier is configured to identify, with respect to the plurality of parameters, an order of magnitude of the influence exerted on the estimation value of the length of the gap to identify the one or more first parameters, as disclosed in the claims.  However, Doyle discloses a predictive shimming process (P 0025) determines a shim that is sized and shaped for a space (gap) created by a misalignment between a longeron and a contour of the fuselage skin (P 0027) to create a filler geometry to optimize the longeron orientation relative to the aircraft coordinate system by measuring surfaces and mating features, such as holes in the skin and longeron flange (P 0028) by using a weighted fit algorithm to align the longeron measurement data to the measured longeron web, flange and hole locations of an engineering model such that alignment of the virtual web is prioritized to minimize the error in the web alignment (P 0032) and Regli discloses a (3D part) model is represented by IN distances between two points within a model, OUT distances between two points completely outside of a model, and MIXED distances between two points that lie inside and outside of a model (P 0048) wherein, to classify a given model, comparisons between IN, OUT, and MIXED distances of the given model and example training models are calculated (P 0052, 0053, Table 1) wherein the comparisons using triplets <IN, OUT, MIXED> maybe be adjusted such that any one of the IN, OUT, and MIXED distance comparisons has greater influence over the model comparison than the other distance comparisons (P 0059) in order to increase the robustness of the classification of the given model and reduce the effect of possible outliers or noise in the example training model (P 0062).  In Doyle, to detect a gap, for creation of a shim, produced by misalignment of a longeron in a fuselage skin, engineering model parameters such as surfaces and mating features, such as holes in the skin and longeron flange, are measured, and the proper alignment of the longeron against the parameters of the engineering model is determined in order to produce the proper shim and reduce errors.  However, Doyle does not disclose how the various engineering model parameters affect the size of the gap, based on the alignment of longeron with respect to the various parameters.  That is, Doyle does not disclose determining which longeron alignment with respect to the engineering model parameters have the “largest influence on the length of the gap among the plurality of” different possible alignments and engineering model parameters.  While Regli does not disclose how different model parameters influence gap measurements, Regli does disclose a method for determining which model parameters have greater influence on the comparison of different models, and adjusting the parameters when the influence of the model parameters may produce erroneous results in classifying a given model.  The combination of Regli with Doyle would explicitly provide a method for Doyle to evaluate the different longeron alignments, and engineering model parameters, and their effects on the size of the resultant gap.  Therefore, considering the teachings of Doyle, Regli and Bradbury, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the one or more first parameters have largest influence on the length of the gap among the plurality of parameters, and the factor identifier is configured to identify, with respect to the plurality of parameters, an order of magnitude of the influence exerted on the estimation value of the length of the gap to identify the one or more first parameters with the teachings of Doyle, Regli and Bradbury with the motivation that providing the flexibility of switching model comparison algorithms enables further optimization by matching comparison algorithm with classification schemes (Regli: P 0043).

Claim 7 discloses a manufacturing assistant apparatus comprising circuitry similar to the manufacturing apparatus, comprising a learning unit and an estimator, claim of Claim 6 and is rejected with the same rationale.

Claim 8.  Doyle, Regli and Bradbury disclose the manufacturing assistance apparatus according to Claim 1, but Doyle does not disclose wherein the correction procedure includes replacing a related component part, performing additional processing on the related component part, changing positions of the related component part, or changing a temperature around the related component part, and the related component part is the first workpiece, the second workpiece, a first jig for the first workpiece, or a second jig for the second workpiece, as disclosed in the claims.  However, Regli discloses wherein, when a given model is misclassified against the training models (a mazewheel is classified in housings but should be classified in wheels), the comparisons using triplets <IN, OUT, MIXED> maybe be adjusted such that any one of the IN, OUT, and MIXED distance comparisons has greater influence over the model comparison than the other distance comparisons (P 0059) in order to increase the robustness of the classification of the given model and reduce the effect of possible outliers or noise in the example training model (P 0062).  In the example, the housing group training model is replaced with the wheel group training model for the mazewheel because the mazewheel more appropriately belongs in the wheel group.  Since Doyle discloses that various engineering model parameters are measured for the proper alignment of a longeron to produce the right shim size, combining Regli with Doyle would allow Doyle to replace either a first shim with a second shim, a first longeron with a second longeron, or a first end fitting with a second end fitting, in order to select the proper longeron/end fitting/shim combination to match the engineering model parameters.  Therefore, considering the teachings of Doyle, Regli and Bradbury, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the correction procedure includes replacing a related component part, performing additional processing on the related component part, changing positions of the related component part, or changing a temperature around the related component part, and the related component part is the first workpiece, the second workpiece, a first jig for the first workpiece, or a second jig for the second workpiece with the teachings of Doyle, Regli and Bradbury with the motivation that providing the flexibility of switching model comparison algorithms enables further optimization by matching comparison algorithm with classification schemes (Regli: P 0043).

Claim 9 discloses a manufacturing assistant apparatus comprising circuitry similar to the manufacturing apparatus, comprising a learning unit and an estimator, claim of Claim 8 and is rejected with the same rationale.

Claim 10.  Doyle, Regli and Bradbury disclose the manufacturing assistance apparatus according to Claim 1, and Doyle further discloses one or more memories storing a program which one or more processors is configured to execute, wherein the one or more processors are configured to function as the learning unit, the estimator, the factor identifier and the correction selector, a computer system has a processor and memory (P 0058).

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
The applicant argues:
The Office has interpreted claims 1-4 under 35 U.S.C. § 112(f). Applicant respectfully disagrees and traverses this interpretation. The Office Action appears to concede that the pending claims do not recite “means” or “step for,” noting that the absence of such words “creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f)” (Office Action, p. 3), and instead points to claim limitations that recite the terms “unit,” “identifier,” and “estimator” (e.g., a learning unit, estimator, factor identifier, correction identifier, etc.). Applicant respectfully submits that the Office Action has not met its burden to overcome the rebuttable presumption that the terms “unit,” “identifier,” and “estimator” should invoke treatment under § 112(f) at least because the claims recite a specific type of unit, estimator, and identifier (e.g., learning unit, estimator, factor identifier, correction identifier, etc.) rather than generically reciting a generic placeholder that performs functional language. Accordingly, Applicant respectfully requests that the Examiner withdraw the claim interpretation under 35 U.S.C. § 112(f).

The examiner respectfully disagrees.  While each term of the “learning unit”, “estimator”, “factor identifier” and “correction selector” may be preceded by a descriptive term, the functional language is a restatement of each descriptive term; therefore, the terms may be properly interpreted as generic place holders modified by the following functional language.  Furthermore, Applicant’s specification describes each term in functional language or as a generic central controller, and not as specialized units.  For example, on Page 6, Lines 17-20 states, “[t]he central controller 150 may execute the program to serve as a learning unit 152, an estimator 154, and a shim selector 156. In one implementation, the central controller 150 may serve as one or more of a ‘learning unit’, an ‘estimator’, and a ‘shim selector;.”  Page 13, Lines 24-27 states, “[t]he central controller 150 may execute the program to serve as the factor identifier 356 and the correction selector 358, in addition to the learning unit 152 and the estimator 154. In one implementation, the central controller 150 may serve as one or both of a ‘factor identifier’ and a ‘correction selector’.”  Page 19, Lines 6-9 states, “[t]he central controller 150 may execute the program to serve as the learning unit 152, the estimator 154, and the factor identifier 556. In one implementation, the central controller 150 may serve the ‘factor identifier’.”  In each case, the subject terms are either program code executed by a central controller or the central controller comprising the subject term.”
Therefore, the examiner maintains the interpretation of the identified claims under 35 U.S.C. 112(f).

The applicant argues:
The references of record fail to disclose or suggest: 
a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when determining that the estimation value derived by the estimator falls outside the application range, wherein the correction selector is configured to select the correction procedure based on the one or more first parameters .. . [that is identified] among the plurality of parameters which have larger influence on the gap than one or more second parameters among the plurality of parameters[,]
as recited in Claim 1.

The examiner respectfully disagrees.  Doyle discloses, using measurements of mating surfaces, measurements of mating features and measurements of a key features to ensure that the key feature is correctly oriented once the parts have been assembled with a shim therebetween, using a best fit algorithm to align both sets of measurements to engineering to optimize the final part alignment rather than simply minimizing gaps between the two parts.  After the surfaces are aligned correctly relative to the engineering model, the gap values between these surfaces are recorded and then those values are applied to a nominal interface surface.  In the same field of invention, Bradbury discloses computerized information is used to create a digital model (of a biomedical) device for a final (cosmetic) fit, including related templates, tools or similar hardware to be supplied with the device selected from a range of stock sizes, wherein assemblability is assessed, including geometric tolerances and design clearances to avoid interferences of ordinary mechanical parts as they are being assembled, the parts selected according to the best fit from a stock of already-manufactured components or designs.  Regli discloses shape comparison algorithms are used to select features from 3D models by transforming 3D models into a set directly comparable attribute vectors, and a model comparison algorithm is selected (switched to) to focus classification schemes on different aspects such as topology, local geometry patterns, feature interactions or gross shape.  Regli discloses that a specific model comparison algorithm is selected based on the classified model attributes.
Claim 5 is directed to similar limitations and is rejected under the same rationale as Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/24/22

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177